Citation Nr: 1214708	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include anxiety and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In his June 2008 substantive appeal, the Veteran requested a hearing before a member of the Board.  In a March 2010 statement, the Veteran withdrew that request.  The Board finds that the hearing request was properly withdrawn.


FINDING OF FACT

A psychiatric disability was not shown in service, a psychosis was not manifested to a compensable degree within one year of the Veteran's separation from active service, and the Veteran does not have a psychiatric disability that is otherwise related to his active service.    


CONCLUSION OF LAW

A psychiatric disability, to include anxiety and depression, was not incurred in or aggravated by active service and a psychosis may not be presumed to have been so incurred.  §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in December 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file and VA Medical Center treatment notes have been obtained.  

Additionally, the Board acknowledges that no VA medical examination or medical opinion has been obtained in response to the claim of entitlement to service connection for a psychiatric disability.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, there is no competent evidence of record indicating that the Veteran has a psychiatric disability that is related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.

In a March 2012 statement, the Veteran's representative asserted that the Veteran's claim had not been adequately developed for adjudication.  As noted above, the Veteran's STRs and VA Medical Center treatment notes have been obtained and there is not sufficient evidence of record to warrant a VA examination.  Therefore, the Board finds that the development conducted in this case is sufficient and there is no prejudice to the Veteran in proceeding with a final decision.  

Additionally, in the March 2012 statement, the Veteran's representative reported that the evidence of record showed several "informal claims" for disabilities for which the Veteran may be entitled to service connection.  However, a review of the record is absent any indication from the Veteran that he wished to file claims of entitlement to service connection for any other disability and there is no indication from the record that the Veteran is entitled to presumptive service connection for any of the disabilities for which he receives medical treatment at the VA Medical Center.  As such, the Board does not find any "informal claims" and has thus declined to refer any claims for appropriate action at this time, but notes that the Veteran is always entitled to file claims at his leisure.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 




Analysis

At the outset, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.

In light of the Court's decision and evidence of record showing that the Veteran filed a claim of entitlement to service connection for anxiety, but has been diagnosed with and treated for depression, the Board will construe the Veteran's claim as one for service connection psychiatric disability, to include anxiety and depression.

A review of the STRs is negative for any treatment for or diagnosis of a mental health disability while the Veteran was in active service.  In November 1969, the Veteran was afforded a separation examination.  At that time, the Veteran checked "no" on the Report of Medical History to the questions of whether he had ever experienced depression or excessive worry and to whether he had experienced nervous trouble of any sort.  Additionally, the Veteran was noted to be clinically normal upon mental status examination and there is no other indication from the examination report that the Veteran had any sort of mental health disability at the time of his separation from active service.

A review of the post-service medical evidence shows that the Veteran has begun to seek mental health treatment at the VA Medical Center and that he has been diagnosed with depression.  There is no record of the Veteran being diagnosed with anxiety.  Additionally, there is no indication from the treatment notes of record that the Veteran's depression has been related to his active service in any way.

Additionally, there is no evidence of record indicating that the Veteran has ever been diagnosed with a psychosis, let alone within one year of separation from active service.  

In sum, there is no indication that the Veteran had a mental health disability of any kind during active service, there is no evidence indicating that the Veteran's current diagnosis of depression is in any way related to his active service, and there is no evidence that the Veteran was diagnosed with a psychosis within one year of his separation from active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a psychiatric disability, to include anxiety and depression, is not warranted.  


ORDER

Entitlement to service connection for a psychiatric disability, to include anxiety and depression, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


